107 F.3d 869
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Donald W. WOLFORD, Plaintiff-Appellant,v.PARDEE & CURTAIN LUMBER COMPANY;  B.V. White;  R.V. White,Defendants-Appellees.
No. 96-1472.
United States Court of Appeals, Fourth Circuit.
Submitted Feb. 11, 1997.Decided Feb. 27, 1997.

Donald W. Wolford, Appellant Pro Se.
Before HALL and ERVIN, Circuit Judges, and BUTZNER, Senior Circuit
PER CURIAM:


1
Appellant appeals the district court's order dismissing his action seeking review of a state court order.  We have reviewed the record and the district court's opinion and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.  Wolford v. Pardee & Curtain Lumber Co., No. CA-95-114-2 (N.D.W.Va. Apr. 22, 1996).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED